




10.34


 
AMENDMENT NO.2 TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of
December 7, 2015 (this “Amendment”), among ASSOCIATED MATERIALS INCORPORATED
(f/k/a AMH Intermediate Holdings Corp.), a Delaware corporation (“Holdings”),
ASSOCIATED MATERIALS, LLC, a Delaware limited liability company (the “Company”),
GENTEK HOLDINGS, LLC, a Delaware limited liability company (“Gentek Holdings”)
and GENTEK BUILDING PRODUCTS, INC., a Delaware corporation (“Gentek Building
Inc.” and together with the Company and Gentek Holdings, each individually a “US
Borrower” and, collectively, the “US Borrowers”), AMH NEW FINANCE, INC. (f/k/a
Carey New Finance, Inc.) (“AMH Finance” and together with the US Borrowers, the
“US Grantors”), ASSOCIATED MATERIALS CANADA LIMITED, an Ontario corporation
(“Associated Canada”), GENTEK CANADA HOLDINGS LIMITED, an Ontario corporation
(“Gentek Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, an Ontario
limited partnership (“Gentek Building LP” and together with Associated Canada
and Gentek Canada, each individually a “Canadian Borrower” and collectively, the
“Canadian Borrowers” or the “Canadian Grantors”, as the case may be; the
Canadian Borrowers, together with the US Borrowers, each individually a
“Borrower” and, collectively, the “Borrowers”), the undersigned Lenders (as
defined below) to the Credit Agreement referred to below, UBS AG, STAMFORD
BRANCH, as US Administrative Agent and US Collateral Agent, UBS AG CANADA BRANCH
as Canadian Administrative Agent and Canadian Collateral Agent and WELLS FARGO
CAPITAL FINANCE, LLC, as Co-Collateral Agent. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided to those terms in the Credit Agreement (as amended
hereby).
WHEREAS, Holdings, the Borrowers, the lending institutions from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agents, the Collateral Agents, and the other parties thereto have
entered into the Amended and Restated Revolving Credit Agreement, dated as of
April 18, 2013, as amended by Amendment No. 1 dated as of March 23, 2015 (the
“Credit Agreement”);
WHEREAS, the parties hereto wish to enter into certain amendments, supplements
or other modifications to the Credit Agreement as provided herein, subject to
the terms and conditions set forth below;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1Definitions. Capitalized terms not otherwise defined herein (including
in the recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.
Section 2Amendments to the Credit Agreement. As of the Amendment No. 2 Effective
Date (as defined below) the Credit Agreement is hereby amended as follows:
(a)The definition of “Cash Dominion Event” set forth in the Credit Agreement
shall be modified to amend and restate the second proviso of the first sentence
thereof to read in its entirety as follows: “; provided further that (A) for the
period commencing on and including February 5, 2016 through and including March
4, 2016 the above references to “the greater of (1) $20,000,000 and (2) 12.5%
(and after the Tranche B Termination Date, 10.0%) of the sum of (x) the lesser
of (I) the US Tranche A Total Revolving Credit Commitment at such time and (II)
the then-applicable US Tranche A Borrowing Base and (y) the lesser of (I) the
Canadian Tranche A Total Revolving Credit Commitment at such time and (II) the
then applicable Canadian Tranche A Borrowing Base” in each of clause (a) above
and the first proviso above shall be replaced with a reference to “$15,000,000”,
and (B) for the period commencing on and including March 5, 2016 through and
including June 3, 2016 the above references to “the greater of (1) $20,000,000
and (2) 12.5% (and after the Tranche B Termination Date, 10.0%) of the sum of
(x) the lesser of (I) the US Tranche A Total Revolving Credit Commitment at such
time and (II) the then-applicable US Tranche A Borrowing Base and (y) the lesser




--------------------------------------------------------------------------------




of (I) the Canadian Tranche A Total Revolving Credit Commitment at such time and
(II) the then applicable Canadian Tranche A Borrowing Base” in each of clause
(a) above and the first proviso above shall be replaced with a reference to
“$10,000,000””;
(b)Section 9.1(k) of the Credit Agreement shall be modified to amend and restate
the last sentence thereof to read in its entirety as follows: “In addition, for
the period commencing on and including February 7, 2016 through and including
May 29, 2016, the Borrower shall deliver, on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate in accordance with clause (ii) of the immediately
preceding sentence.”; and
(c)The definition of “FCCR Threshold” set forth in Section 10.11 of the Credit
Agreement shall be modified to amend and restate the second proviso thereof to
read in its entirety as follows: “; provided further that (A) for the period
commencing on and including February 5, 2016 through and including March 4, 2016
the above references to “the greater of (1) $20,000,000 and (2) 12.5% (and after
the Tranche B Termination Date, 10.0%) of the sum of (x) the lesser of (I) the
US Tranche A Revolving Credit Commitment at such time and (II) the
then-applicable US Tranche A Borrowing Base and (y) the lesser of (I) the
Canadian Tranche A Revolving Credit Commitment at such time and (II) the then
applicable Canadian Tranche A Borrowing Base” in the proviso above shall be
replaced with a reference to “$15,000,000”, and (B) for the period commencing on
and including March 5, 2016 through and including June 3, 2016 the above
references to “the greater of (1) $20,000,000 and (2) 12.5% (and after the
Tranche B Termination Date, 10.0%) of the sum of (x) the lesser of (I) the US
Tranche A Revolving Credit Commitment at such time and (II) the then-applicable
US Tranche A Borrowing Base and (y) the lesser of (I) the Canadian Tranche A
Revolving Credit Commitment at such time and (II) the then applicable Canadian
Tranche A Borrowing Base” in the proviso above shall be replaced with a
reference to “$10,000,000””.
Section 3Representations and Warranties, No Default. Each Credit Party
represents and warrants to the Administrative Agents and the Lenders as of the
Amendment No. 2 Effective Date:
(a)Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment and the
performance of the Credit Documents, as amended by this Amendment, to which it
is a party. Each Credit Party has duly executed and delivered this Amendment,
and each of this Amendment and the Credit Documents, as amended by this
Amendment, to which such Credit Party is a party, constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law). Holdings, the Borrowers and each Restricted Subsidiary (i) is
in compliance with all Applicable Laws and (ii) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted except, in each case to the extent that failure to be in
compliance therewith or to have all such licenses, authorizations, consents and
approvals could not reasonably be expected to have a Material Adverse Effect.
(b)None of the execution, delivery and performance by any Credit Party of this
Amendment, nor the performance by any Credit Party of any Credit Document, as
amended by this Amendment, to which such Credit Party is a party, nor any such
Credit Party’s compliance with the terms and provisions hereof or thereof will
(i) contravene any applicable provision of any material Applicable Law of any
Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any of Holdings, the Borrowers or any
of the Restricted Subsidiaries (other than Liens created under the Credit
Documents and the Senior Secured Notes Documents) pursuant to, the terms of any
indenture, loan agreement, lease agreement, mortgage, deed of trust or any other
Contractual Obligation to which Holdings, the Borrowers or any of the Restricted
Subsidiaries is a party or by which they or any of their property or assets is
bound, except to the extent that any such conflict, breach, contravention,
right, result or default could not reasonably be expected to result in a
Material Adverse Effect or (iii) violate any provision of the Organizational
Documents of Holdings, the Borrowers or any of the Restricted Subsidiaries.
(c)The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects (except
that any representation and warranty that is qualified or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification is
true and correct in all respects) on and as of Amendment No. 2 Effective Date
with the same effect as though such representations and




--------------------------------------------------------------------------------




warranties had been made on and as of the Amendment No. 2 Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that any representation and warranty
that is qualified or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification is true and correct in all respects) as
of such earlier date.
(d)Subject to Section 2 herein, on the Amendment No. 2 Effective Date and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
Section 4Conditions to Effectiveness of Amendment. This Amendment, including the
amendments set forth in Section 2 shall become effective and the provisions set
forth in Section 2 shall become operative on the date (the “Amendment No. 2
Effective Date”) on which each of the following conditions are satisfied or
waived by each applicable party:
(a)The Administrative Agents shall have received executed signature pages to
this Amendment from the Required Lenders, Holdings, the Borrowers and each other
Credit Party;
(b)(i) The representations and warranties set forth herein shall true and
correct in all material respects except that any representation and warranty
that is qualified or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification is true and correct in all respects)
and (ii) after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing;
(c)The Borrowers shall have paid to the US Administrative Agent, for the account
of each Lender that consents to this Amendment and provides its signature page
hereto on or before December 4, 2015, a consent fee (the “Consent Fee”) in an
amount equal 0.05% of each such consenting Lender’s Revolving Credit Commitment
(it being understood that the Borrowers shall have no obligation to pay the
Consent Fee if the Amendment No. 2 Effective Date does not occur); and
(d)The Borrower shall have paid the reasonable and documented out-of-pocket
costs and expenses of the Administrative Agents in connection with this
Amendment or for which invoices have been presented at least two Business Days
prior to the Amendment No. 2 Effective Date (including the reasonable and
documented fees, disbursements and other charges of Paul Hastings LLP as counsel
to the US Administrative Agent).
Section 5Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.
Section 6Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 7WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 8Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 9Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement or, as the case may be, the Guarantee.
Section 10Severability. The fact that any term or provision of this Amendment is
held invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation, or jurisdiction or
as applied to any person.
Section 11Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.
Section 12Effect of Amendment; Reaffirmation of the Credit Parties. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise




--------------------------------------------------------------------------------




affect the rights and remedies of the Lenders or the other Secured Parties under
the Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document, and each Credit Party acknowledges
and agrees that each of the Credit Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Credit Document is hereby ratified and reaffirmed in all respects
and shall continue in full force and effect. Each Credit Party ratifies and
reaffirms its obligations under the Credit Documents to which it is party, the
Liens granted by it pursuant to the Security Documents, which continue to secure
the Obligations, and if such Credit Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guarantee. From and after the Amendment No. 2
Effective Date, all references to the Credit Agreement in any Credit Document
shall, unless expressly provided otherwise, refer to the Credit Agreement, as
amended by this Amendment. In entering into this Amendment, each Lender has
undertaken its own analysis and has not relied on any other Lender in making its
decision to enter into this Amendment. This Amendment constitutes a Credit
Document.


[Remainder of page intentionally left blank]


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
[____________]


By:    ___________________________________________________    
Name:
Title:




            




--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH, as US Administrative Agent
By:    _________________________________________________
Name:
Title:


By:    __________________________________________________    
Name:
Title:




--------------------------------------------------------------------------------




UBS AG CANADA BRANCH, as Canadian AdministrativeAgent
By:    __________________________________________________        
Name:
Title:


By:    __________________________________________________        
Name:
Title:






